Citation Nr: 0804310	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for aortic stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1979, when he was discharged on account of physical 
disability involving aortic stenosis.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2007, when it was remanded to 
provide the veteran with a hearing on appeal.  Such a hearing 
was held via videoconference before the undersigned Acting 
Veterans Law Judge in November 2007.  The transcript is of 
record and has been reviewed in connection with the instant 
disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

Initially, the Board observes that the veteran has not been 
provided with adequate notice, complying with recent Court 
precedent, as to the need to submit evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  Although the hearing transcript reflects 
some discussion of these matters, because the appeal must be 
remanded in any case, proper notice should be provided to the 
veteran.

During the November 2007 hearing, the veteran testified that 
he receives the "majority" of his medical treatment through 
the VA medical system.  Review of the medical evidence 
contained in his claims file shows that VA medical records 
reflecting treatment for his heart disability between 
December 2002 and February 2006 are of record.  However, the 
veteran testified during the hearing that his heart problems 
are worsening, and that he receives regular cardiologic care 
from the VA.  

Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, all VA 
treatment records which are not contained in the claims file 
should be obtained for review.  In this regard, all 
cardiologic records dated subsequent to February 2006 should 
be obtained.  Additionally, review of the records in the file 
reveals that the veteran was scheduled for an echocardiogram 
in April 2005.  There is no report of such a test available 
for review, however.  Thus, if the echocardiogram was indeed 
performed, the report of the test should be obtained for 
review by adjudicators.

In light of the veteran's testimony that he receives the 
"majority" of his medical care from the VA, he should be 
requested to provide information regarding any non-VA heart-
related medical care, so that records of this care may be 
obtained as well.  

After all relevant medical records have been obtained, the 
Board is of the opinion that the veteran should be scheduled 
for a VA cardiologic examination so that a comprehensive 
medical evaluation of all impairment arising from aortic 
stenosis may be accomplished.  Such a comprehensive 
evaluation will greatly assist the VA in assigning the most 
accurate disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
compliant with the holding of Vazquez-
Flores v. Peake.  Also, inform him of the 
need to identify any private medical care 
providers who have treated him for 
cardiac concerns at any time during the 
appeal period. 

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to February 2006 which 
are not contained in his claims file for 
inclusion in the file.  Additionally, the 
report, if any, of an April 2005 
echocardiogram, should be obtained for 
the file.  

3.  After the VA medical records and any 
private medical records have been 
obtained, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to identify all 
impairment arising from the veteran's 
service-connected aortic stenosis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  Specific testing to 
determine the level of metabolic 
equivalent energy unit (METs) at which 
dyspnea, fatigue, angina, dizziness, or 
syncope arises should be accomplished, 
unless such exercise testing is deemed 
inadvisable for medical reasons, in which 
case, the examiner is requested to 
provide an informed estimate supported by 
specific examples.  The examiner should 
fully explain the complete rationale for 
all opinions expressed. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

